1DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
In this instance the only difference between the terminal limitation of claim 1 and the entirety of claim 2 is a difference in wording exemplified by the fact that “dynamic” and “time varying” are synonyms with identical scope in this context; as such claim 2 fails to further limit claim 1 and instead appears to merely restate a limitation of its parent claim in slightly different terminology.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-2 and 7 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 20050101859 A1 by Michael Maschke (hereafter Maschke).

Regarding claim 1, Maschke teaches: 1. A method of displaying co-registered images (see Maschke’s Abstract and [0019]-[0020] or simply see Figs. 5), said method comprising the steps of:
obtaining a first image and a second image from an imaging catheter configured to obtain images according to two or more imaging modalities (see Maschke’s Figs. 1-3 noting the catheters 1, 7, or 9 with multimodal sensors 4, 11, 3, 8, or 10 and/or see the Abstract which covers as much and explains the reference characters depicted in said figures), wherein said first image is obtained according to a first imaging modality and said second image is obtained according to a second imaging modality, and wherein said first image and said second image are spatially co-registered (see e.g. Maschke’s Fig. 5 where 5A us an OCT image, 5B is an IVUS image, and 5C-D are a spatially co-registered image); and
dynamically displaying an image comprising one or more portions of said first image and one or more portions of said second image (see Figs. Maschke’s 5C-D showing that both the first and second images are combined into an image with portions thereof, and as far as being dynamic see also Maschke’s [0036]-[0037] which iterates that these images are generated as a continuous image (e.g. video) so as to be a dynamic display).

Regarding claim 2, Maschke further teaches: 2. The method according to claim 1 wherein said one or more portions of said first image and said one or more portions of said second image vary with time  (see Figs. Maschke’s 5C-D showing that both the first and second images are combined into an image with portions thereof, and as far as being time varying see also Maschke’s [0036]-[0037] which iterates that these images are generated as a continuous image (e.g. video) so as to be a dynamic display).

Regarding claim7, Maschke further teaches: 7. The method according to claim 1 wherein said step of dynamically displaying said image comprises the steps of varying a transparency level of one or more of said first image and said second image (the examiner notes that the simple act of overlaying the images entirely (e.g. setting the opacity/transparency such that only the OCT image is visible in the inner segment and vice versa for the outer segment) would read on the claims due to their breadth therefore this is taught by Maschke via his depiction of Fig. 5C; moreover, dynamically varying the transparency level is also taught by Maschke in Fig. 5D wherein between the inner and outer segments which are OCT and IVUS only, there exists a fused/blended region as iterated in [0053] and as readily apparent from the fact that the high intensity areas of the US image visible in 5B-C are more muted and the same areas from 5A are more intense as depicted).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke.

Regarding claim 8, Maschke teaches the basic invention as given above in regards to claim 1; however, Maschke does not perform tissue type identification and therefore fails to teach: “8. The method according to claim 1 further comprising the steps of: processing one or more of said first image and said second image to identify one or more tissue types; generating an updated image comprising an indication of said one or more tissue types; and displaying said updated image.”
However, the examiner notes that performing tissue type identification and the advantages thereof such as improving or aiding in diagnosis and/or identifying important tissues are old and well known in the art. See MPEP 2144.03.
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to improve the method of Maschke with the use of tissue type identification in order to advantageously aiding in diagnosis and/or identify important tissues types.

Claims 3-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Maschke as applied to claims 1-2 above, and further in view of US 20070244393 A1 by Oshiki et al. (hereafter Oshiki).

Regarding claims 3-5 Maschke teaches the basic invention as given above in regards to claim 2 and goes on to teach: wherein said step of dynamically displaying said image comprises the steps of: dividing said image into a plurality of sectors; wherein alternating sectors are displayed using alternating imaging modalities (note the sectors in Maschke’s Figs. 5C-D where 5C in particular depicts clearly delineated sectors and where the inner sector is OCT image data and the outer sector is IVUS image data as per [0050]-[0053]); however, Maschke does not have the user identify particular portions that could change or move over time and thus Maschke alone fails to further teach: “[claim 3] displaying said image while varying locations of said sectors.”, “4. The method according to claim 3 wherein said sectors rotate over time.”, or “5. The method according to claim 1 wherein said one or more portions of said first image and said one or more portions of said second image are determined according to input from a user.”
However Oshiki in the same or eminently related field of spatially co-registered diagnostic imaging (see e.g. Oshiki’s Abstract or Figs. 1 in light of [0087] for aligning and displaying diagnostic images in general; though the examiner notes that the foregoing covers the same field of Maschke, that one can also see that Oshiki and Maschke are far more related and in fact address the same specific problems within this same field such as vessel imaging using IVUS, where Oshiki depicts vessels in particular in many places such as Figs. 3-4, 7, 11, etc. and states that this can utilize IVUS images of the vessels e.g. where [0087] utilizes US imaging and where Fig. 5 in light of [0148] iterates that this imaging probe is in the vessel, and does so in real time see e.g. Claim 6; so as to even more clearly relate the arts) teaches allowing the user to designate one or more portions of said first image and said one or more portions of said second image (see Oshiki’s Fig. 2-3 and/or [0098] and [0101]) and then uses this is an automated process that identifies the same tissue boundaries over time, even if the tissue moves or rotates (see in general Oshiki’s [0090]-[0105], [0119]-[0126] and Figs. 2-3: e.g. noting semi-automated extraction in Oshiki [0095]-[0096], automated extraction in Oshiki [0099]/[0125], edges and borders being detected as depicted in Oshiki Figs. 2-3; then note that this is used in the context of vessel imaging as a whole and is not limited to a single vessel slice as depicted in Fig. 3, e.g. where a probe is being advanced in the vessel as depicted in Fig. 4 or 7 which show that the vessel does not stay in the same location and may bend/move with respect to the frame of reference, and as iterated in the description of Fig. 5 wherein probe 100 is advanced as in [0148], and even note that this can be a time series of images, e.g. see Fig. 11 and noting the time axis t and the determined vessel borders which specifically move and not only narrow but approach the central axis at different points in a vessel that possessed turns etc. such that the location of the border will rotate if the vessel rotates teaching the rotation from a first perspective or see [0133] which iterates that the size and direction (angle) of the ROI are alterable by the user allowing for a second form of rotation). Oshiki goes on to teach that this partially automated boundary identification is advantageous (see Oshiki’s [0002] which iterates that this can supplement visualization when only one modality will clearly show the object, or see [0164] which iterates that the perceptibility of the extracted regions can be improved, or see [0193] which iterates that this allows for improved diagnostic capabilities).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the method of Maschke with the use of user input assisted region identification and tracking (i.e. displaying said image while varying locations of said sectors, wherein said sectors rotate over time and wherein said one or more portions of said first image and said one or more portions of said second image are determined according to input from a user), as taught by Oshiki in order to advantageously allow for better visualization of regions which show differentially in different modalities, to increase perceptibility of the extracted regions, and to improve diagnostic capabilities of the images.

Regarding claim 6, Oshiki teaches: 6. The method according to claim 5 wherein said user input comprises an identification of one or more contours (again see Fig. 3 and note the automatic contour selection iterated above in regards to the parent claim and incorporated herein wherein the user input 15-16 identifies the contours even if they are not a direct input of whole contours).
However and for compact prosecution purposes the examiner notes the, at least because the input used to identify the contour in Oshiki and the input used to identify the contours in the applicant’s specification are different, the examiner notes that it would have alternatively been prima facie obvious to one of ordinary skill in the art to allow the user to input the contour shape because such methodology is old and well known in the art. See MPEP 2144.03 and note the reference provided below in the conclusion section.
Therefore and in the alternative it would also have been prima facie obvious to one of ordinary skill in the art prior to the date of invention to modify the combination of Maschke and Oshiki to allow the user to input the contour directly because it is old and well known to do so.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:

Evaluation of Three-Dimensional Segmentation Algorithms for the Identification of Luminal and Medial\Adventitial Borders in Intravascular Ultrasound Images by Klingensmith et al. is the same article cited by the applicant in [0221] of the specification to show that border detection methods are known in the art and is thus the reason both that the examiner held this subject matter to be well known and equally the reason that the examiner did not issue a 112(a) rejection for this subject matter (note that the images are dynamic as per the parent claim, thus this cannot be a process performed by the user in real time and must instead by an automated process that uses input only to start or refine the algorithmic operation, and thus this incorporation is the applicant’s only detailed disclosure of the subject matter in question).

Coronary Plaque Classification With Intravascular Ultrasound Radiofrequency Data Analysis by Nair et al. and US6200268B1 by Vince et al. are the same publications cited by the applicant in [0227] of the specification to show that tissue (plaque) identification methods are well known in the art and is thus the reason both that the examiner held this subject matter to be well known and equally the reason that the examiner did not issue a 112(a) rejection for this subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278. The examiner can normally be reached M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL S KELLOGG/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793